The respondent is suspended from the practice of the law for a period of three years. In May, 1935, respondent was censured for “ gross carelessness and a reprehensible indifference ” to his client’s interests as well as to his own, before the bar association and this *878court. [See 244 App. Div. 819.] He is again before the court, having neglected and shown indifference in handling the affairs of clients. He paid no attention to the request of the bar association to attend before it. He filed no answer to the petition presented to this court although he appeared on the return day. On the motion to confirm the referee’s report he failed to appear or to file a brief. Respondent evidently has lost interest in the practice of Ms profession. A period of suspension may restore him to a full realization of Ms duties and responsibilities. Present — Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ.